Title: To James Madison from Louis-André Pichon, 15 May 1804
From: Pichon, Louis-André
To: Madison, James



George-Town le 25. floréal 12. (15. Mai 1804)
Le soussigné chargé d’affaires de la République française après avoir revendiqué les droits de son gouvernement qu’il considère comme lèsés par le caractère que prennent les communications entre les Etats Unis et les révoltés de st. Domingue, croit prévenir les intentions du même gouvernement en désavouant les irrégularités qui paraissent se commettre par des Corsaires portant Pavillon français sur les côtes de l’Ile de Cube sous le prétexte de réprimer ce Commerce. Il est convaincu que ces procédés, si la représentation qu’en donnent les avis qui viennent de ces mers, sont correctes, sont aussi contraires aux intentions du gouvernement francais, qu’ils le sont aux loix qui en sont émanées sur la course & à ses traités avec les Etats Neutres, et notamment avec les Etats Unis.
Dans cette persuasion, et plein du désir de prévenir des incidens qui pourraient altérer la bonne intelligence des deux Etats, le soussigné a cru pouvoir prendre sur lui d’intervenir autant qu’il est en lui pour arrêter ces actes illégaux. Il écrit en conséquence à Mr. le Gouverneur de L’Ile de Cube où ces actes se commettent principalement et où les corsaires et les autres individus qui s’en rendent coupables se retirent, à l’effet de lui dénoncer ces procédés et de le presser instamment au nom de la france et de son gouvernement d’y mettre un terme, en tant qu’ils se passent dans sa jurisdiction. Pour y parvenir le soussigné a prié Mr. le Gouverneur Espagnol de vouloir bien prendre les mesures qui suivent,
1°. de faire arrêter et désarmer incontinent tout bâtiment qui n’a pas une commission émanée du Ministre de la Marine de france ou des Capitaines Généraux des Colonies, et dans le dernier cas, délivrée dans la Colonie où commande l’autoritée de qui elle émane: ou qui aurait une Commission expirée ou non limitée. Les loix de france bornent aux Capitaines Généraux le droit de donner des commissions, et elles doivent être limitées.
2°. de faire restituer aux propriétaires les bâtimens neutres capturés par des Corsaires de cette description.
3°. de ne donner asyle dans les ports Espagnols qu’à des Corsaires pourvues de commissions légales et délivrées dans une colonie française.
4°. de ne permettre, même à ces corsaires, de vendre aucune prise faite sous pavillon neutre, et de forcer cette espèce de prise à se rendre dans un port français.
5°. de ne pas permettre qu’aucun agent sous le prétexte d’autorisations reçues des Colonies françaises délivre des Commissions et s’arroge la condamnation des prises; ces fonctions ne pouvant être légalement exercées par eux.
Le soussigné ayant appris que parmi les corsaires qui causent les plaintes du Gouvernement américain, il y en a qui sont armés sous des Commissions venant de la Guadeloupe, a aussi écrit au Capitaine Général de cette Colonie, pour lui dénoncer ces abus et le prier de concourir lui même, en ce qui regarde cette Isle, aux mesures qu’il sollicite de Mr. le Gouverneur de Cube. Le Soussigné a aussi écrit dans les mêmes termes à l’officier qui commande à sto. Domingo.
Le soussigné ignore quels effets auront ses démarches. Il croit néanmoins devoir les communiquer à Mr. Madison, et il le prie en même tems d’agréer l’assurance de son respect et de sa haute considération.
L. A. Pichon
  
Condensed Translation
After demanding the rights of his government vis à vis the nature of U.S. relations with the rebels of Saint-Domingue, disclaims the irregularities apparently being committed by privateers flying the French flag off the coasts of Cuba under the pretext of repressing such commerce. Is convinced that such acts, if the reports of them are correct, are as contrary to the intentions of the French government as they are to the laws that govern privateering and to France’s treaties with neutral states, notably with the U.S.
Wishing to prevent incidents that could upset the good relations existing between these two countries, took it upon himself to intervene to his fullest ability to stop these illegal acts. Has written to the governor of Cuba, where these acts are principally committed and where the privateers and other guilty parties withdraw, to denounce these incidents and to press him immediately in the name of France and his government to end those that take place in his jurisdiction by taking the following measures:
1. To stop and disarm forthwith any ship that has no commission from the French minister of marine or the captains general of the colonies—and in the last case, issued in the colony from which the authority emanates—or that has an expired or unlimited commission. The laws of France restrict to the captains general the right to issue commissions; these commissions must be limited.
2. To make restitution to all owners of neutral ships captured by privateers of that description.
3. To give asylum in Spanish ports only to those privateers with legal commissions issued in a French colony.
4. Not to permit, even to these privateers, the selling of prizes made under a neutral flag, and to compel that category of prize to sail to a French port.
5. To permit no agent under the pretext of authorizations received from French colonies to issue commissions and assume the right to condemn prizes; these functions cannot be legally exercised by them.
Has learned that among the privateers that have caused the U.S. government to complain, some have been armed under commissions from Guadeloupe, and has written accordingly to the captain general of that colony to denounce these abuses and to request that he take the same measures as those mentioned above. Has written also in the same manner to the officer in command at Saint-Domingue.
Does not know what effect these steps will have. Thinks it his duty, however, to communicate them to JM.
